Exhibit 10.5
1/5/11

TO:   <@Name@>

FROM:Alan S. Armstrong

SUBJECT: 2011 Performance-Based Restricted Stock Unit Award

You have been selected to receive a performance-based restricted stock unit
award to be paid if the Company exceeds the Threshold goal for Total Shareholder
Return, as established by the Committee, over the Performance Period. This
award, which is subject to adjustment under the 2011 Performance-Based
Restricted Stock Unit Agreement (the “Agreement”), is granted to you in
recognition of your role as a key employee whose responsibilities and
performance are critical to the attainment of long-term goals. This award and
similar awards are made on a selective basis and are, therefore, to be kept
confidential. It is granted and subject to the terms and conditions of The
Williams Companies, Inc. 2007 Incentive Plan, as amended and restated from time
to time, and the Agreement.
Subject to all of the terms of the Agreement, you will become entitled to
payment of the award if you are an active employee of the Company on
[February 24] of the third year following the year in which this award is made,
and performance measures are certified for the three-year period beginning
January 1 of the year in which this award is made to you. The termination
provisions associated with this award are included in the Agreement.
If you have any questions about this award, you may contact a dedicated Fidelity
Stock Plan Representative at 1-800-544-9354.

 



--------------------------------------------------------------------------------



 



2011 PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
     THIS 2011 PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this
“Agreement”), which contains the terms and conditions for the Restricted Stock
Units (“Restricted Stock Units” or “RSUs”) referred to in the 2011
Performance-Based Restricted Stock Unit Award Letter delivered in hard copy or
electronically to Participant (“2011 Award Letter”), is by and between THE
WILLIAMS COMPANIES, INC., a Delaware corporation (the “Company”), and the
individual identified on the last page hereof (the “Participant”).
1. Grant of RSUs. Subject to the terms and conditions of The Williams Companies,
Inc. 2007 Incentive Plan, as amended and restated from time to time (the
“Plan”), this Agreement, and the 2011 Award Letter, the Company hereby grants to
the Participant an award (the “Award) of <@Num+C @> RSUs effective <@GrDt+C@>
(the “Effective Date”). The Award, which is subject to adjustment under the
terms of this Agreement, gives the Participant the opportunity to earn the right
to receive the number of shares of the Common Stock of the Company equal to the
number of RSUs shown in the prior sentence if the Target goal, as established by
the Committee, is achieved by the Company over the Performance Period. These
shares, together with any other shares that are payable under this Agreement,
are referred to in the Agreement as “Shares.” Until the Participant both becomes
vested in the Shares under the terms of Paragraph 5 and is paid such Shares
under the terms of Paragraph 6, the Participant shall have no rights as a
stockholder of the Company with respect to the Shares.
2. Incorporation of Plan and Acceptance of Documents. The Plan is hereby
incorporated herein by reference and all capitalized terms used herein which are
not defined in this Agreement shall have the meaning set forth in the Plan. The
Participant acknowledges that he or she has received a copy of, or has online
access to, the Plan, and hereby automatically accepts the RSUs subject to all
the terms and provisions of the Plan and this Agreement. The Participant hereby
further agrees that he or she has received a copy of, or has online access to,
the prospectus and hereby acknowledges his or her automatic acceptance and
receipt of such prospectus electronically.
3. Committee Decisions and Interpretations; Committee Discretion. The
Participant hereby agrees to accept as binding, conclusive and final all
actions, decisions and/or interpretations of the Committee, its delegates, or
agents, upon any questions or other matters arising under the Plan or this
Agreement.
4. Performance Measures; Number of Shares Payable to the Participant.
(a) Performance measures established by the Committee shall be based on targeted
levels of both absolute and relative Total Shareholder Return The Committee
establishes (i) “Threshold,” “Target” and “Stretch” goals for Total Shareholder
Return (both for absolute and relative Total Shareholder Return) during the
Performance Period and (ii) the designated numbers of Shares that may be
received by a Participant based upon the achievement of each such goal during
the Performance Period, all as more fully described in Subparagraphs 4(b)
through 4(c) below. The number of Shares that may be received by the Participant
if the Target goal is reached is equal to the number of RSUs set forth in
Paragraph 1 above.
(b) The RSUs awarded to Participant and subject to this Agreement as reflected
in Paragraph 1 above represents Participant’s opportunity to earn the right to
payment of an equal number of Shares (“Target Number of Shares”) upon
(i) certification by the Committee that 100% of the Target goal for Total
Shareholder Return for the Performance Period has been met and (ii) satisfaction
of all the other conditions set forth in Paragraph 5 below.
(c) Subject to the Committee’s discretion as set forth in Subparagraph 4(d)
below and to satisfaction of all other conditions set forth in Paragraph 5
below, the actual number of Shares earned by and payable to Participant upon
certification of Total Shareholder Return results and satisfaction of all other
conditions set forth in Paragraph 5 below will be determined on a continuum
ranging from 0% (at the Threshold goal) to 200% (at the Stretch goal) of the
Target Number of Shares depending on the level of Total Shareholder Return
certified by the Committee at the end of the Performance Period.
(d) Notwithstanding (i) any other provision of this Agreement or the Plan or
(ii) certification by the Committee that targets for Total Shareholder Return
above the Threshold goal have been achieved during the Performance Period, the
Committee may in its sole and absolute discretion reduce, but not below zero

 



--------------------------------------------------------------------------------



 



(0), the number of Shares payable to the Participant based on such factors as it
deems appropriate, including but not limited to the Company’s performance.
Accordingly, any reference in this Agreement to Shares that (i) become payable,
(ii) may be received by a Participant or (iii) are earned by a Participant, and
any similar reference, shall be understood to mean the number of Shares that are
received, payable or earned after any such reduction is made.
5. Vesting; Legally Binding Rights.
(a) Notwithstanding any other provision of this Agreement, a Participant shall
not be entitled to any payment of Shares under this Agreement unless and until
such Participant obtains a legally binding right to such Shares and satisfies
applicable vesting conditions for such payment.
(b) Except as otherwise provided in Subparagraphs 5(c) — 5(g) below and subject
to the provisions of Subparagraph 4(d) above, the Participant shall vest in
Shares under this Agreement only if and at the time that both of the following
conditions are fully satisfied:
(i) The Participant remains an active employee of the Company or any of its
Affiliates on [February 24] of the third year following the year that contains
the Effective Date (the “Maturity Date”); and
(ii) The Committee certifies that the Company has met Total Shareholder Return
targets above the Threshold goal as defined by the Committee for the three-year
performance period beginning January 1, 2011 (the “Performance Period”).
Certification, if any, by the Committee for the Performance Period shall be made
by the Maturity Date or as soon thereafter as is administratively practicable.
(c) If a Participant dies, becomes Disabled (as defined below) or qualifies for
Retirement (as defined below) prior to the Maturity Date while an active
employee of the Company or any of its Affiliates, at but not prior to the
Maturity Date, and only to the extent and at the time that the Committee
certifies that the performance measures for the Performance Period are satisfied
under Subparagraph 5(b)(ii) above, upon such certification, the Participant
shall vest in that number of Shares the Participant might otherwise have
received for the Performance Period in accordance with Paragraph 4 above pro
rated to reflect that portion of the Performance Period prior to such
Participant’s ceasing being an active employee of the Company and its
Affiliates. The pro rata number of Shares in which the Participant may become
vested in such case shall equal that number determined by multiplying (i) the
number of Shares the Participant might otherwise have received for the
Performance Period in accordance with Paragraph 4 above times (ii) a fraction,
the numerator of which is the number of full and partial months in the period
that begins the month following the month that contains the Effective Date and
ends on (and includes) the date of the Participant ceases being an active
employee of the Company and its Affiliates, and the denominator of which is the
total number of full and partial months in the period that begins the month
following the month that contains the Effective Date and ends on (and includes)
the Maturity Date.
(d) As used in this Agreement, the terms “Disabled,” “qualify for Retirement”,
“Separation from Service” and “Affiliate” shall have the following respective
meanings:
(i) A Participant shall be considered Disabled if such Participant (A) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (B) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.
Notwithstanding the forgoing, all determinations of whether a Participant is
Disabled shall be made in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and guidance thereunder.

 



--------------------------------------------------------------------------------



 



(ii) A Participant “qualifies for Retirement” only if such Participant
experiences a Separation from Service (as defined in (iii) below) after
attaining age fifty-five (55) and completing at least three (3) years of service
with the Company or any of its Affiliates.
(iii) “Separation from Service” means a Participant’s termination or deemed
termination from employment with the Company and its Affiliates (as defined in
(iv) below). For purposes of determining whether a Separation from Service has
occurred, the employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six (6) months, or if longer, so
long as the Participant retains a right to reemployment with his or her employer
under an applicable statute or by contract. For this purpose, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for his or her
employer. If the period of leave exceeds six (6) months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship will be deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
if a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, and such impairment
causes the Participant to be unable to perform the duties of the Participant’s
position of employment or any substantially similar position of employment, a
twenty-nine (29) month period of absence shall be substituted for such six
(6) month period. For purposes of this Agreement, a Separation from Service
occurs at the date as of which the facts and circumstances indicate either that,
after such date: (A) the Participant and the Company reasonably anticipate the
Participant will perform no further services for the Company and its Affiliates
(whether as an employee or an independent contractor or (B) that the level of
bona fide services the Participant will perform for the Company and its
Affiliates (whether as an employee or independent contractor) will permanently
decrease to no more than twenty (20%) of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period or, if the
Participant has been providing services to the Company and its Affiliates for
less than thirty-six (36) months, the full period over which the Participant has
rendered services, whether as an employee or independent contractor. The
determination of whether a Separation from Service has occurred shall be
governed by the provisions of Treasury Regulation § 1.409A-1, as amended, taking
into account the objective facts and circumstances with respect to the level of
bona fide services performed by the Participant after a certain date.
(iv) As used in this Agreement, “Affiliate” means all persons with whom the
Company would be considered a single employer under Section 414(b) of the Code,
and all persons with whom such person would be considered a single employer
under Section 414(c) of the Code.
(e) If a Participant experiences a Separation from Service prior to the Maturity
Date within two years following a Change in Control, either voluntarily for Good
Reason or involuntarily (other than due to Cause), the Participant shall vest in
that number Shares equal to the number of Shares that might otherwise be
received by the Participant upon achievement of the Target goal.
(f) If the Participant experiences an involuntary Separation from Service prior
to the Maturity Date and the Participant either receives benefits under a
severance pay plan or program maintained by the Company or receives benefits
under a separation agreement with the Company, at but not prior to the Maturity
Date and only to the extent the Committee certifies that the performance
measures for the Performance Period are satisfied under Subparagraph 5(b)(ii)
above, the Participant shall, on the date of such certification, become vested
in that number of Shares the Participant might otherwise have received for the
Performance Period in accordance with Paragraph 4 above pro rated to reflect
that portion of the Performance Period prior to the Participant’s ceasing being
an active employee of the Company and its Affiliates. The pro rata number of
Shares which may be payable to Participant on but not prior to the Maturity Date
in such case shall equal that number determined by multiplying (i) the number of
Shares the Participant might otherwise have received for the Performance Period
in accordance with Paragraph 4 above times (ii) a fraction, the numerator of
which is the number of full and partial months in the period that begins the
month following the month that includes the Effective Date and ends on (and
includes) the

 



--------------------------------------------------------------------------------



 



date the Participant ceases being an active employee of the Company and its
Affiliates, and the denominator of which is the number of full and partial
months in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the Maturity Date.
(g) If (i) the Participant experiences an involuntary Separation from Service
prior to the Maturity Date due to a sale of a business or the outsourcing of any
portion of a business, and (ii) the Company or any of its Affiliates fails to
make an offer of comparable employment, as defined a severance plan or program
maintained by the Company, to the Participant, then at the time and to the
extent the Committee certifies that the performance measures for the Performance
Period are satisfied under Subparagraph 5(b)(ii) above, upon such certification,
the Participant shall become vested in that number of Shares the Participant
might otherwise have received for the Performance Period in accordance with
Paragraph 4 above pro rated to reflect that portion of the Performance Period
prior to the Participant’s ceasing being an active employee of the Company and
its Affiliates. The pro rata number of Shares in which the Participant may
become vested on, but not prior to, the Maturity Date in such case shall equal
that number of Shares determined by multiplying (i) the number of Shares the
Participant might otherwise have received for the Performance Period in
accordance with Paragraph 4 above times (ii) a fraction, the numerator of which
is the number of full and partial months in the period that begins the month
following the month that contains the Effective Date and ends on (and includes)
the date the Participant ceases being an active employee of the Company and its
Affiliates, and the denominator of which is the total number of full and partial
months in the period that begins the month following the month that contains the
Effective Date and ends on (and includes) the Maturity Date.
For purposes of this Subparagraph 5(g), a Termination of Affiliation shall
constitute an involuntary Separation from Service.
6. Payment of Shares.

  (a)   (i) The payment date for all Shares in which a Participant becomes
vested pursuant to Subparagraph 5(e) above shall be the thirtieth (30th) day
after such Participant’s Separation from Service, provided that if the
Participant was a “key employee” within the meaning of Section 409A(a)(B)(i) of
the Code immediately prior to his or her Separation from Service, payment shall
not be made sooner than six (6) months following the date of such Separation
from Service.

(ii) For purposes of this Subparagraph 6(a), “key employee” means an employee
designated on an annual basis by the Company as of December 31 (the “Key
Employee Designation Date”) as an employee meeting the requirements of Section
416(i) of Code utilizing the definition of compensation under Treasury
Regulation § 1.415(c)-2(d)(2). A Participant designated as a “key employee”
shall be a “key employee” for the entire twelve (12) month period beginning on
April 1 following the Key Employee Designation Date.
(b) The payment date for all Shares in which the Participant becomes vested
pursuant to Paragraph 5 above, other than Subparagraph 5(e) (as to which the
payment date is determined in accordance with Subparagraph 6(a) above), shall be
the calendar year containing the Maturity Date.
(c) Upon conversion of RSUs into Shares under this Agreement, such RSUs shall be
cancelled. Shares that become payable under this Agreement will be paid by the
Company by the delivery to the Participant, or the Participant’s beneficiary or
legal representative, one or more certificates (or other indicia of ownership)
representing Shares of Williams Common Stock equal in number to the number of
Shares otherwise payable under this Agreement less the number of Shares having a
Fair Market Value, as of the date the withholding tax obligation arises, equal
to the minimum statutory withholding requirements. Notwithstanding the
foregoing, to the extent permitted by Section 409A of the Code and the guidance
thereunder, if federal employment taxes become due upon the Participant’s
becoming entitled to payment of Shares, the number of Shares necessary to cover
minimum statutory withholding requirements may, in the Company’s discretion, be
used to satisfy such requirements upon such entitlement.

 



--------------------------------------------------------------------------------



 



7. Other Provisions.
(a) The Participant understands and agrees that payments under this Agreement
shall not be used for, or in the determination of, any other payment or benefit
under any continuing agreement, plan, policy, practice or arrangement providing
for the making of any payment or the provision of any benefits to or for the
Participant or the Participant’s beneficiaries or representatives, including,
without limitation, any employment agreement, any change of control severance
protection plan or any employee benefit plan as defined in Section 3(3) of
ERISA, including, but not limited to qualified and non-qualified retirement
plans.
(b) The Participant agrees and understands that, subject to the limit expressed
in clause (iii) of the following sentence, stock certificates (or other indicia
of ownership) issued may be held as collateral for monies he/she owes to Company
or any of its Affiliates, including but not limited to personal loan(s), Company
credit card debt, relocation repayment obligations or benefits from any plan
that provides for pre-paid educational assistance. In addition, the Company may
accelerate the time or schedule of a payment of vested Shares, and/or deduct
from any payment of Shares to the Participant under this Agreement, or to his or
her beneficiaries in the case of the Participant’s death, that number of Shares
having a Fair Market Value at the date of such deduction to the amount of such
debt as satisfaction of any such debt, provided that (i) such debt is incurred
in the ordinary course of the employment relationship between the Company or any
of its Affiliates and the Participant, (ii) the aggregate amount of any such
debt-related collateral held or deduction made in any taxable year of the
Company with respect to the Participant does not exceed $5,000, and (iii) the
deduction of Shares is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.
(c) Except as provided in Subparagraphs 5(c) through 5(g) above, in the event
that the Participant’s employment with the Company or any of its Affiliates
terminates prior to the Maturity Date, RSUs subject to this Agreement and any
right to Shares issuable hereunder shall be forfeited.
(d) The Participant acknowledges that this Award and similar awards are made on
a selective basis and are, therefore, to be kept confidential.
(e) RSUs, Shares, and Participant’s interest in RSUs and Shares, may not be
sold, assigned, transferred, pledged or otherwise disposed of or encumbered at
any time prior to both (i) the Participant’s becoming vested in Shares and
(ii) payment of Shares under this Agreement.
(f) If the Participant at any time forfeits any or all of the RSUs pursuant to
this Agreement, the Participant agrees that all of the Participant’s rights to
and interest in such RSUs and in Shares issuable thereunder shall terminate upon
forfeiture without payment of consideration.
(g) The Committee shall determine whether an event has occurred resulting in the
forfeiture of the RSUs and any Shares issuable thereunder in accordance with
this Agreement, and all determinations of the Committee shall be final and
conclusive.
(h) With respect to the right to receive payment of Shares under this Agreement,
nothing contained herein shall give the Participant any rights that are greater
than those of a general creditor of the Company.
(i) The obligations of the Company under this Agreement are unfunded and
unsecured. Each Participant shall have the status of a general creditor of the
Company with respect to amounts due, if any, under this Agreement.
(j) The parties to this Agreement intend that this Agreement meet the
requirements of Section 409A of the Code and recognize that it may be necessary
to modify this Agreement and/or the Plan to reflect guidance under Section 409A
of the Code issued by the Internal Revenue Service. Participant agrees that the
Committee shall have sole discretion in determining (i) whether any such
modification is desirable or appropriate and (ii) the terms of any such
modification.
(k) The Participant hereby automatically becomes a party to this Agreement
whether or not he or she

 



--------------------------------------------------------------------------------



 



accepts the Award electronically or in writing in accordance with procedures of
the Committee, its delegates or agents.
(l) Nothing in this Agreement or the Plan shall interfere with or limit in any
way the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time, nor confer upon the Participant the right to
continue in the employ of the Company and/or Affiliate.
(m) The Participant hereby acknowledges that nothing in this Agreement shall be
construed as requiring the Committee to allow a Domestic Relations Order with
respect to this Award.
8. Notices. All notices to the Company required hereunder shall be in writing
and delivered by hand or by mail, addressed to The Williams Companies, Inc., One
Williams Center, Tulsa, Oklahoma 74172, Attention: Stock Administration
Department. Notices shall become effective upon their receipt by the Company if
delivered in the foregoing manner. To direct the sale of any Shares issued under
this Agreement, contact Fidelity at http://netbenefits.fidelity.com or by
telephone at 800-544-9354.
9. Tax Consultation. You understand you will incur tax consequences as a result
of acquisition or disposition of the Shares. You agree to consult with any tax
consultants you think advisable in connection with the acquisition of the Shares
and acknowledge that you are not relying, and will not rely, on the Company for
any tax advice.

            THE WILLIAMS COMPANIES, INC.
      By:   /s/ Alan S. Armstrong         Alan S. Armstrong        President and
CEO     

Participant: <@Name
SSN: <@SSN @>

 